United States Court of Appeals
                      For the First Circuit

No. 12-2496

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                          MATTHEW J. KUC,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]


                              Before

                        Lynch, Chief Judge,
              Torruella and Thompson, Circuit Judges.


     Dana A. Curhan, for appellant.
     Mark T. Quinlivan, Assistant United States Attorney, with whom
Carmen M. Ortiz, United States Attorney, was on brief for appellee.




                         December 10, 2013
            TORRUELLA, Circuit Judge. Defendant-Appellant Matthew J.

Kuc ("Kuc") was indicted for fraudulently obtaining computer parts

and selling them for profit.      After a four-day jury trial, Kuc was

convicted of four counts of wire fraud, one count of possession of

stolen property, and one count of aggravated identity theft.               On

appeal,   Kuc   presents   two   claims:   1)   the   search    warrant   was

defective because it violated the Fourth Amendment's particularity

requirement, and 2) the evidence was insufficient to convict Kuc of

aggravated identity theft.       Neither claim has merit, and for the

reasons that follow, we affirm.

                             I. Background

            Because Kuc challenges the sufficiency of the evidence

against him, "we rehearse the facts in the light most favorable to

the jury verdict, consistent with record support."             United States

v. Valerio, 676 F.3d 237, 240-41 (1st Cir. 2012) (citations

omitted).

A.   Kuc's Fraudulent Scheme

            From June 1, 2005 until December 14, 2010, Kuc engaged in

a fraudulent scheme to obtain computer parts from several computer

companies, including Dell, 3Com, Hewlett-Packard, and Lenovo.              He

would begin by contacting a computer company via telephone or

online chat session, claiming that he needed a replacement part for

a defective computer component that was under warranty.            As proof,

Kuc would provide the company with a serial number or service tag


                                   -2-
that belonged to a real piece of computer equipment under warranty.

The company would then mail Kuc a free replacement part with the

expectation that he would return the defective part upon receipt,

but in most instances, Kuc failed to do so.             This is because Kuc

neither owned nor had the right to service the components that he

falsely claimed were defective.              Instead, he manipulated the

companies'    warranty   procedures     to    receive   free   "replacement"

computer parts, including tape drives, motherboards, hard drives,

and processors, which he subsequently sold online for profit.

             To prevent the companies from detecting his fraudulent

activities, Kuc used multiple shipping addresses when requesting

replacement    parts.    In    addition,     Kuc   utilized    a   variety    of

alternate spellings of each address, such as "3-6 Laurelwood Drive"

and "36 Louralwood Drive." Each version was sufficiently different

to slip through the companies' internal fraud-detection system but

sufficiently similar to a real address that deliveries would still

arrive at their intended destination.           Kuc also used hundreds of

aliases, such as "Tadeusz Tadeusz," "Ray Di Ciaccio," and "Sue

Parchesco,"     to   request    the    warranty     replacement      parts.

Additionally, he used alternate spellings of his own and other

names, such as "Matt Kook," "Matt Kuk," and "Matt Cook."

             One of the names that Kuc used on numerous occasions was

Francisco Samuel ("Samuel").      Samuel, a business associate of Kuc,

gave Kuc permission to deliver packages to Samuel's business at 42


                                      -3-
Union Street in Attleboro, Massachusetts because Kuc told Samuel

that no one was present to accept morning deliveries at Kuc's place

of employment.     Samuel and Kuc did not discuss the use of Samuel's

name   on   the   packages,   and   Samuel   did    not   know   about   Kuc's

fraudulent scheme.       Nevertheless, Kuc used Samuel's name and

variations of Samuel's name, together with variations of the name

of Samuel's company, to receive computer parts at 42 Union Street

and other addresses.

            Once Kuc received the "replacement" computer equipment,

he sold the parts online through a business he called Total Asset

Recovery.    In total, Kuc received in excess of $3,576,000 worth of

replacement parts from computer companies, and he made a total of

$1,322,066 from online sales.1

B.   The Search of Kuc's Residence

            The North Attleboro Police Department initially learned

of Kuc's scheme in 2009 from investigators who were working for one

of the defrauded computer companies.               In 2010, Special Agent

Kenneth Heitkamp of the Federal Bureau of Investigation, working in

concert with the North Attleboro police, discovered that Kuc was

selling parts from other computer manufacturers as well.                    On

December 10, 2010, Agent Heitkamp applied for and received a




1
   The record is not clear as to what percentage, if any, of Kuc's
business at Total Asset Recovery was based on non-fraudulent
acquisitions and sales.

                                     -4-
warrant to search Kuc's residence.         The search warrant specified

the location to be searched and authorized the seizure of:

              All records, in whatever form, and tangible
              objects that constitute evidence, fruits, and
              instrumentalities of violations of 18 U.S.C.
              §§ 1343 (wire fraud), 2314 (interstate
              transportation of stolen property), 2315
              (storage and sale of stolen property in
              interstate commerce), and 2 (aiding and
              abetting), including, without limitation:
              [list of twenty-three categories of items].

              On December 14, 2010, agents searched Kuc's residence and

seized over 170 boxes of computer parts with markings from Dell,

3COM, Lenovo, and Hewlett-Packard.         Agents also seized a notebook

and computer files containing lists of different names, companies,

and addresses that Kuc had used to receive computer parts.                  A

forensic examiner later discovered computer files with scripted

chat conversations that Kuc had used to request replacement parts.

              On March 1, 2012, Kuc filed a motion to suppress the

fruits   of    the   search   warrant,   arguing   that   it   violated   the

particularity requirement of the Fourth Amendment.              On June 14,

2012, the district court denied the motion, and the evidence taken

from Kuc's residence was admitted at trial.          Ultimately, the jury

convicted Kuc of four counts of wire fraud, in violation of 18

U.S.C. § 1343; one count of receipt, possession, and storage of

stolen property in interstate commerce, in violation of 18 U.S.C.

§ 2315; and one count of aggravated identity theft, in violation of

18 U.S.C. § 1028A.


                                    -5-
                               II. Analysis

           Kuc makes two claims of error on appeal.                   First, he

argues that the district court erred in denying his motion to

suppress the fruits of an invalid search warrant.                   Second, he

claims that the court erred in denying his motion for judgment of

acquittal on the aggravated identity theft charge.                 We take each

claim in turn.

A.   The Motion to Suppress

           When reviewing a district court's denial of a motion to

suppress, we review factual findings for clear error and legal

conclusions de novo.      United States v. Crooker, 688 F.3d 1, 6 (1st

Cir. 2012).   If "any reasonable view of the evidence supports the

decision," we must affirm.        United States v. Tiem Trinh, 665 F.3d
1, 9 (1st Cir. 2011) (quoting United States v. Woodbury, 511 F.3d
93, 97 (1st Cir. 2007)).

           Kuc   argues    that    the       search    warrant   violated     the

particularity    requirement      of   the    Fourth   Amendment    because    it

contained broad language and provided effectively no limitations on

the scope of the search.       To support this claim, he relies on the

first paragraph of the warrant's text, which authorizes the seizure

of "[a]ll records . . . and tangible objects that constitute

evidence, fruits, and instrumentalities of violations of [specified

criminal   statutes]      including,         without   limitation,"     certain




                                       -6-
enumerated categories of items.2    The language "including, without

limitation," is -- according to Kuc -- evidence that this was a

general warrant contravening the Fourth Amendment's requirement

that   warrants   must   "particularly   describ[e]   the   place   to   be

searched, and the persons or things to be seized."           U.S. Const.

amend. IV. The references to certain criminal statutes cannot save

the warrant, Kuc adds, because a general warrant limited only by

reference to a broad criminal statute has "no limitation at all."

See United States v. Roche, 614 F.2d 6, 8 (1st Cir. 1980) (finding

that search warrant violated particularity requirement where its

only limitation was a reference to the mail fraud statute).

           Kuc is certainly correct insofar as he argues that

general warrants "authoriz[ing] the wholesale rummaging through a

person's property" are invalid.     United States v. Upham, 168 F.3d
532, 535 (1st Cir. 1999).      The particularity requirement demands

that a valid warrant: (1) must supply enough information to guide

and control the executing agent's judgment in selecting where to

search and what to seize, and (2) cannot be too broad in the sense

that it includes items that should not be seized.           Id.; see also

United States v. Abrams, 615 F.2d 541, 545-46 (1st Cir. 1980).




2
   We note that Kuc has elected not to argue on appeal that any of
the twenty-three categories of items violated the particularity
requirement, and thus such argument is deemed waived. See Dialysis
Access Ctr., LLC v. RMS Lifeline, Inc., 638 F.3d 367, 374 n.7 (1st
Cir. 2011).

                                  -7-
Despite Kuc's assertions to the contrary, however, the warrant in

this case did not run afoul of the particularity requirement.

                Kuc's argument misses the mark because he reads the

warrant's first clause in isolation.               We recognized long ago that

a warrant's language must be read in context, such that "the

'general' tail of the search warrant will be construed so as not to

defeat the 'particularity' of the main body of the warrant."

Abrams, 615 F.2d at 547 (citing Andresen v. Maryland, 427 U.S. 463,

480-81 (1976)).        In Andresen, the Supreme Court rejected the claim

that an otherwise valid warrant was rendered impermissibly general

by    the   addition      of   the    phrase    "together   with   other     fruits,

instrumentalities, and evidence of crime at this (time unknown),"

because the phrase had to be read in context and together with the

warrant's "lengthy list of specified and particular items to be

seized." 427 U.S. at 479-81.            Similarly, in United States v.

Bucuvalas, 970 F.2d 937 (1st Cir. 1992), abrogated on other grounds

by Cleveland v. United States, 531 U.S. 12, 18 (2000), this court

upheld      a   warrant   that    authorized      the   seizure    of   "[r]ecords,

documents, notes and physical objects which constitute evidence of

and    instrumentalities         of    [four    specified      crimes],    and,   in

particular,       records,       documents,     notes    and    physical    objects

[evidencing specified criminal acts by the suspect]."                     Id. at 941

n.5.    We recognized that the language "and, in particular," simply

served to transition from the first clause, which identified the


                                          -8-
criminal offenses that the evidence was expected to establish, to

the second clause, which imposed more specific search constraints.

Id. at 942 ("[B]ut for the search constraints in the second clause

we might agree that the particularity requirement of the Fourth

Amendment would not have been met.          In light of the specific types

of items described in the second clause, however, the warrant met

the Fourth Amendment particularity requirement.").

          Here, as in Bucuvalas, the search warrant includes a

transitional phrase that connects a broad first clause, which

identifies the criminal offenses that the target evidence was

expected to establish, with a detailed and particularized second

clause. The second clause, the particularity of which Kuc does not

challenge on appeal, details the companies that Kuc was suspected

of defrauding as well as the aliases, street addresses, and e-mail

addresses he was believed to have used in his scheme.                   As in

Bucuvalas, the "second clause . . . in the instant warrant tracked

the allegations . . . for which probable cause was established in

the accompanying affidavit."       Id.      The phrase "including, without

limitation"   is   certainly    not    a    model   of   precise   drafting.

Nevertheless, it does not make the warrant constitutionally infirm

because it is a transitional phrase linking to the second, very

particular clause, and it must be read in that context, as in

Andresen and Bucuvalas.        Thus, we agree with the district court

that the "general" transitional phrase in this case should not be


                                      -9-
construed to defeat the particularity of the main body of the

warrant.

            Moreover, even if we were to find that the language in

this case exceeded the bounds of Bucuvalas              and violated the

particularity requirement of the Fourth Amendment, suppression

still would not be necessary pursuant to the good faith exception

to the exclusionary rule. This is because -- as the district court

correctly    noted   --   the   warrant,   read   comprehensively   and   in

context, was not so "facially deficient . . . that the executing

officers [could not] reasonably presume it to be valid."            United

States v. Leon, 468 U.S. 897, 923 (1984).            Given our holding in

Bucuvalas, we cannot conclude that "a reasonably well trained

officer would have known that the search was illegal despite the

magistrate's authorization."        Id. at 922 n.23.      Thus, the good

faith exception to the exclusionary rule would apply.

            We therefore find that the district court properly denied

Kuc's motion to suppress.

B.   The Motion for Acquittal

            Kuc's second argument is that the district court erred

when it denied his motion for a judgment of acquittal as to the

aggravated identity theft charge. We review the denial of a motion

for judgment of acquittal de novo.          Valerio, 676 F.3d at 243-44

(citing United States v. Lipscomb, 539 F.3d 32, 40 (1st Cir.

2008)).     Viewing the evidence in the light most favorable to the


                                    -10-
government and taking all reasonable inferences in the government's

favor, we must ask whether "a rational factfinder could find,

beyond a reasonable doubt, that the prosecution successfully proved

the essential elements of the crime."            Id. at 244 (quoting United

States v. Hernández, 146 F.3d 30, 32 (1st Cir. 1998)).

             In short, Kuc argues that the prosecution failed to prove

that   he   unlawfully    used    a   "means    of   identification"     in    his

fraudulent scheme as described in 18 U.S.C. § 1028A(a)(1) because

the use of someone's name -- without more -- cannot suffice to

constitute a "means of identification."                Pursuant to 18 U.S.C.

§ 1028A(a)(1), a person is guilty of aggravated identity theft if,

in relation to any crime listed in § 1028A(c), he "knowingly . . .

uses, without lawful authority, a means of identification of

another     person."      The    statute     defines   the     term   "means    of

identification" to mean "any name or number that may be used, alone

or in conjunction with any other information, to identify a

specific individual, including any[] name, social security number,

[or] date of birth."      Id. at § 1028(d)(7)(A).         Relying on a Fourth

Circuit     decision,    Kuc    argues   that   "means    of    identification"

includes only the use of information that "identifies a specific

individual," and contends that, because many people share the same

name, a name alone is rarely sufficiently unique to identify a

specific person.       See United States v. Mitchell, 518 F.3d 230, 234

(4th Cir. 2008). Therefore, Kuc concludes that his use of Samuel's


                                      -11-
name alone to receive stolen computer parts did not qualify as

using a "means of identification" because Samuel's name is not

sufficiently unique to identify him as a specific individual.

             We need not reach the merits of Kuc's statutory argument.

Even assuming that the phrase "means of identification" requires

the sum total of the identifying pieces of information to identify

a   specific    individual,     Kuc's   use    of    Samuel's       identifying

information meets that standard.        Kuc did not, as he argues, only

use Samuel's name.        In reality, he used Samuel's full name in

addition to the name of Samuel's company to ship stolen computer

parts   to   multiple     addresses.3      Together,   the    two    pieces   of

identifying information are sufficient to identify Samuel as a

specific individual and thus to support the aggravated identity

theft conviction.

             Viewing the evidence in the light most favorable to the

government, a rational factfinder could easily find that the

prosecution successfully proved beyond a reasonable doubt that Kuc

used    a   "means   of   identification"     as   required   by     18   U.S.C.




3
   Kuc argues that we should not consider evidence of computer
parts that were sent to 42 Union Street in Samuel's name because
they were sent with Samuel's permission.       We view this claim
skeptically, noting that Samuel certainly did not give permission
for his name to be used to perpetuate a fraudulent scheme. Even if
we do as Kuc asks, however, there were at least two documented
instances in which Kuc used Samuel's personal name, "Francisco
Samuel" together with Samuel's company name, "Abacus Software," to
receive packages at an address other than 42 Union Street.

                                    -12-
§ 1028A(a)(1). Therefore, we affirm the district court's denial of

Kuc's motion for a judgment of acquittal.

          Affirmed.




                              -13-